Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 10,223,423 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The Amendment filed on February 24, 2022 has been received and entered. Claims 1-30 are pending for examination. 
Amendment made to the instant specification has been received and acknowledged. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Reasons for Allowance
Claims 1-30 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
Kumar et al. and Moore teach in the same field of the invention. The combination of Kumar et al. and Moore do not teach “receiving, from a user interface, an assignment of a triggering condition of an alert to a search query in an alert definition that specifies the triggering condition and the search query for use in for continual evaluation of the triggering condition against search results of the search query during execution of the search query, the execution determining the search results as a subset of events that meet criteria specified by the search query, wherein the search query is performed on the events in a data store, each event including a portion of raw machine data associated with a timestamp, wherein the criteria specified by the search query includes at least a field that is defined by an extraction rule for extracting a subportion of text from the portion of raw machine data in an event to produce a value for the field for the event” as shown in the independent claims 1, 16 and 23. Thereby, the combination of limitations in claims 1, 16 and 23 is not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.
After further review of result of the searches conducted over the past, that claims most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1, 16 and 23. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.

An updated search for the prior art in PE2E database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and 
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JAU SHYA MENG/Primary Examiner, Art Unit 2168